Citation Nr: 0837476	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-23 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for 
commercial pilot training.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from September 1991 
to February 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 determination by the Education 
Center at the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the veteran's 
claim for educational assistance under Chapter 30 of the 
Montgomery GI Bill.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

In his July 2007 substantive appeal, the appellant requested 
a personal hearing at the RO before a Veterans Law Judge.  In 
November 2007, he was notified that the hearing was scheduled 
for December 12, 2007, at the RO.  38 C.F.R. § 20.702(b) 
(2007).  The appellant failed to appear at the hearing.  When 
an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702(d).

However, when an appellant fails to appear at a personal 
hearing and, within 15 days after the original hearing date, 
submits a written motion for a new hearing date that sets 
forth the reason for the failure to appear and the reason why 
a timely request for postponement could not have been 
submitted, the motion for a new hearing date can be granted 
if good cause is shown.  38 C.F.R. § 20.702(d).  

The appellant's written motion for postponement of his Travel 
Board hearing was received by VA on December 13, 2007; within 
10 days after the December 12, 2007, original hearing date.  
Thus, his motion was timely.  He explained that the VA letter 
of notification of the hearing is postmarked November 14, 
2007, and he was away from home performing military temporary 
additional duty during most of the month of November as well 
as at the time of the December 12, 2007, hearing.  The 
veteran included copies of his military orders with this 
motion.  

The Board finds that the appellant has shown good cause for 
the failure to appear at the original hearing and the failure 
to file a timely request for postponement.  Thus, his motion 
for a new hearing date is granted.  See also 38 C.F.R. 
§ 20.700(a) (a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person).

Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.

In view of the above, this case is REMANDED for the following 
action:

Schedule the veteran for a travel board 
hearing at the RO in St. Petersburg, 
Florida, in the order that the request 
was received.

The RO should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




